Case 2:20-cv-02336-JLS-AFM Document 23 Filed 01/04/21 Page 1 of 1 Page ID #:2325



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11
        MICHAEL PARKS,                             Case No. 2:20-cv-02336-JLS-AFM
  12
                           Petitioner,
  13                                               ORDER ACCEPTING FINDINGS
              v.
                                                   AND RECOMMENDATIONS OF
  14                                               UNITED STATES MAGISTRATE
        PATRICK EATON, Warden,
                                                   JUDGE
  15
                           Respondent.
  16

  17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
  18
       Habeas Corpus, records on file and the Report and Recommendation of United States
  19
       Magistrate Judge. Further, the Court has engaged in a de novo review of those
  20
       portions of the Report to which Petitioner has objected. The Court accepts the
  21
       findings and recommendation of the Magistrate Judge.
  22
             IT THEREFORE IS ORDERED that Judgment be entered denying the Petition
  23
       and dismissing the action with prejudice.
  24

  25
       DATED: January 4, 2021
  26

  27                                         ____________________________________
                                                    JOSEPHINE L. STATON
  28                                           UNITED STATES DISTRICT JUDGE
